Citation Nr: 0637007	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  94-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, evaluated as 20 percent disabling prior to May 
30, 1997 and 30 percent disabling thereafter.

2.  Entitlement to an increased rating for scars of the left 
and right side of chest.

3.  Entitlement to an increased rating for scars of the right 
upper extremity.

4.  Entitlement to an increased rating for scars of the left 
upper extremity.

5.  Entitlement to an increased rating for scars of the right 
hand.

6.  Entitlement to an increased rating for scars of the left 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the case to the RO in July 
1999 for additional development.  The case was before the 
Board in September 2003 at which time the RO certified for 
appeal an issue of entitlement to a compensable rating for 
scars of the chest, right arm, left forearm and hands.  In 
September 2003, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.  As addressed in the remand below, the 
Board has rephrased the issues listed on the title page to 
better reflect the claims on appeal.

In a statement received in December 2005, the veteran raised 
an issue of entitlement to service connection for residual 
scarring of the right shoulder and right ear.  This claim is 
referred to the RO for appropriate action.




FINDINGS OF FACT

For the entire appeal period, the veteran's left knee 
disability has been manifested by degenerative arthritis with 
range of motion loss and no more than moderate impairment due 
to recurrent laxity.


CONCLUSIONS OF LAW

1.  For the time period prior to May 30, 1997, the criteria 
for a 20% rating for left knee instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5257; VAOPGCPREC 9-98 (Aug. 14, 
1998).

2.  The criteria for a rating in excess of 20% for left knee 
instability and 10% for left knee arthritis with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-
5003, 5257, 5260, 5261 (2005); VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 09-04 (Sept. 21, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service 
connected left knee disability.  Historically, he was 
involved in an in-service motor vehicle accident resulting in 
multiple injuries.  In pertinent part, service connection was 
initially granted for a fractured left femur evaluated as 10% 
disabling under Diagnostic Code (DC) 5255.  This rating was 
reduced to noncompensable in a February 1985 RO rating 
decision.  

The veteran began to receive treatment for left knee pain 
with swelling and feeling of instability in 1992.  His 
findings were significant for a positive anterior drawer 
test, and he was treated with an immobilizer brace and 
physical therapy exercises.  VA examination in September 1992 
was significant for findings of a 1 cm. atrophy of the left 
thigh, crepitus, and tenderness in the anterior and lateral 
upper knee.  His range of motion (ROM) was from 0-90º.  He 
was given an impression of degenerative joint disease of the 
left knee related to his prior trauma with a superimposed 
acute soft tissue injury to the left knee.

An RO rating decision dated October 1992 granted service 
connection for degenerative joint disease of the left knee, 
and provided an initial 20% evaluation under "DC 5003-
5257."

The veteran filed his claim for an increased rating in March 
1993.  In March 1993, he underwent arthroscopic repair of a 
markedly lax and scarred anterior cruciate ligament with 
degenerative tears of his lateral meniscus and chondral 
defects of his medial and lateral femoral condyles.  VA 
examination on May 30, 1997 included his report of constant 
left knee and thigh pain exacerbated by weightbearing and 
weather changes.  His limitations were extensive, to include 
an inability to play sports, perform yard work, and walk for 
more than 15 minutes.  He avoided stairs.  His treatment 
consisted of Sulindac twice daily, and he reported missing 40 
days of work in the last calendar year primarily due to both 
of his knees.  On physical examination, his left knee was not 
tender to touch.  He had range of motion from 0º of extension 
to 90º of flexion.  There was a mild laxity in his cruciate 
ligament, some laxity in the anterior posterior direction and 
side-to-side laxity.  There was mild crepitus.  There was no 
effusion.  He had a shortened right leg and ambulated with a 
very significant limp favoring the right.  He was given a 
diagnosis of degenerative joint disease of the left knee, 
laxity in the anterior cruciate ligament (ACL) ligament and 
collateral ligament, and a torn meniscus.  The examiner also 
provided the following opinion:

I did not elicit any history of weakened movement, 
excess fatigue, or incoordination during flare-
ups.  Repeated use, however, as in walking, is 
limited to about 15 minutes.  He then has to stop 
and rest in order to relieve the bilateral knee 
pain.  I do not think that his range of motion is 
affected.

In September 1997, the veteran underwent an additional 
arthroscopy and joint debridement of the left knee at the 
Bedford Ambulatory Surgical Center.  He underwent physical 
therapy at VA in October 1997.

The veteran underwent VA examination in September 1998 
wherein he reported pain, weakness, stiffness, swelling and 
locking of his left knee.  He described flare-ups at the end 
of the day.   He had a left knee brace, and used a cane to 
assist in ambulation.  He reported that his left knee 
symptoms affected his ability to get up and down from his 
desk and move around for his job.  On physical examination, 
he walked with a little rolling gait due to the shortening of 
his right lower extremity.  His left knee showed some 
grinding-type crepitation on passive motion.  His range of 
motion measured from 0º of extension to 110º of flexion.  
Active compression for flexion did not increase his range of 
motion.  He had cruciate draw and lateral motion up to 8º 
laterally.  There was mild tenderness on palpation and 
lateral motion of the patella.  No appreciable atrophy was 
measured.  He was given diagnoses of status post arthroscopic 
surgery of the left knee and degenerative arthritis of the 
left knee.

The veteran was seen at the VA clinic in July 1999 with 
report of increased left knee pain and weakness.  He 
described pain with leg extension, especially after sitting.  
He further described a pulling and popping sensation of the 
knee with instances of buckling or popping out.  Physical 
examination revealed full range of motion (ROM) and strength 
of the left lower extremity.  There was ligament laxity with 
negative McMurray's and compression tests.  There was no 
swelling or warmth.  Pain was elicited with valgus stress and 
full extension following flexion of the left knee.  His 
treatment consisted of Capsaicin cream, heat application and 
quadricep strengthening exercises.  

VA examination in October 1999 measured left knee range of 
motion from 0º of extension to 120º of flexion.  There was no 
muscle weakness on flexion or extension of the knee.

An RO rating decision dated November 1999 reflected that the 
veteran's degenerative joint disease of the left knee was 
being evaluated as 20% disabling under DC 5257.

An orthopedic consultation in May 2000 was significant for 
laxity of the left ACL.  The veteran's range of motion was 
from 0º of extension to 120º of flexion.  A magnetic imaging 
resonance (MRI) scan in June 2000 included findings of a 
ruptured ACL, a large meniscal tear, findings suggestive of 
an MCL sprain, cartilage irregularity and degenerative 
changes of the joint.

On VA examination in August 2000, the veteran described a 
low-grade ache of the left knee increased in severity with 
activities such as weightbearing and ambulation greater than 
an hour.  He had end-of-the-day swelling with knee stressing.  
His knee also tended to give-way and lock.  His treatment 
consisted of Capsaicin cream, ice treatment and elevation.  
He was unable to perform yard work without stopping several 
times.  He was awaiting a possible surgery.  On physical 
examination, he walked with a bit of a limp favoring the left 
knee.  There was a 1+ effusion but no other deformity.  There 
was marked tenderness along the medial joint line.  Lachman's 
and anterior drawer tests were positive.  Pivot test was 
questionably positive.  His range of motion was from 0 to 90º 
comfortably and to 125º with increasing pain.  He could toe 
and heel walk, but was unable to squat due to severe pain.  
He was given an assessment of degenerative joint disease of 
the left knee with complete tear of the ACL. 

An RO rating decision dated March 2001 granted service 
connection for anterior cruciate ligament deficiency and 
instability of the left knee, and assigned a 20% evaluation 
effective May 30, 1997.  The RO then coded a 20% rating for 
degenerative joint disease of the left knee as 20% disabling 
under DC 5257 until May 30, 1997, and then 20% rating for 
anterior cruciate ligament deficiency and instability of the 
left knee under DC 5257 beginning on May 30, 1997.  
Additionally, the RO assigned a 10% rating for degenerative 
joint disease of the left knee with limitation of motion 
under DC "5003-5260" effective May 30, 1997.  In so doing, 
the RO commented that the original evaluation under DC 5003-
5257 had been based upon arthritis with limitation of motion.  
However, General Counsel opinions in 1997 and 1998 determined 
that DC 5257 did not contemplate limitation of motion and 
held that separate ratings could be assignable for 
subluxation or laxity under DC 5257, and arthritis with 
limited motion under DC 5003.  See VAOGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1997).  The RO indicated 
that, prior to May 30, 1997, the evidence showed no more than 
entitlement to a 10% rating for instability and a 10% rating 
for arthritis with limitation of motion.  Therefore, the RO 
indicated that a 20% rating was warranted and that the DC to 
assign the rating was irrelevant for rating purposes.

The veteran was afforded VA examination in November 2003 
without benefit of review of the claims folder.  He described 
chronic 5/10 pain that increased to 8/10 pain during 
exacerbations caused by weather changes and excessive use.  
His symptoms included weakness, stiffness, occasional 
swelling, instability, give-way, locking, clicking and 
popping.  His treatment included Capsaicin cream and Synovex 
injections.  He had flare-ups several times throughout the 
year and had missed approximately 3 weeks of work due to his 
left knee.  He used a cane to assist in ambulation.  He 
denied dislocation and had no difficulty completing his 
duties in processing claims.  His hobbies were purely 
sedentary.  He presented for physical examination ambulating 
slightly antalgic favoring his left knee.  There was 1+ 
effusion.  Flexion was 86/120º and extension was 38/0º.  His 
range of motion was limited to pain.  He had pain with an 
anterior cruciate ligament and posterior cruciate ligament 
Lachman's test, but no instability was noticed.  He had a 
slight varus and valgus stretch of his left knee.  He had a 
positive McMurray's sign.  An x-ray examination demonstrated 
lateral compartment narrowing with spur of the tibial spine 
and osteophytes.  

The veteran underwent VA examination with benefit of review 
of the claims folder in October 2005.  He reported a 
progressive worsening of his left knee symptoms since 
service.  His symptoms included give-way, instability, pain, 
stiffness, weakness and repeated effusions.  He had locking 
episodes 1-3 times per month, but he denied dislocation or 
subluxation.  He had moderate flare-ups of symptoms every 1-2 
months lasting 1-2 days in duration.  At these times, he 
described a 50% reduction in motion and function due to pain, 
weakness and fatigability.  His treatment consisted of 
Capsaicin cream, a knee brace and a cane.  His functional 
limitations included standing for more than one hour and 
walking 1-3 miles.  On physical examination, he ambulated 
with an asymmetric gait.  He had an abnormal shoe pattern 
with increased wear on the right shoe.  There was no skin 
breakdown.  He had active and passive range of motion from 0 
to 80º with pain beginning at 80º.  He had a loss of motion 
from 0 to 50º on repetitive use mostly due to pain.  There 
was crepitus and grinding present.  There was no instability.  
An x-ray examination demonstrated moderate left 
tricompartmental narrowing with spurring of the tibial spine 
and marginal osteophytes particularly at the lateral 
compartment was well as subchondral sclerosis.  His 
disability impacted on occupational activities due to 
decreased mobility, problems with lifting and carrying, lack 
of stamina, weakness or fatigue, decreased strength and pain.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
The veteran has both arthritis with limitation of motion and 
instability of the left knee.  A 10% rating is warranted for 
slight impairment due to recurrent subluxation or lateral 
instability.  38 U.S.C.A. § 4.71a, Diagnostic Code 5257 
(2005).  Pursuant to that diagnostic code, moderate 
impairment due to recurrent subluxation or lateral 
instability warrants a 20% rating, and a 30% rating is 
warranted for severe impairment due to recurrent subluxation 
or lateral.

Degenerative or traumatic arthritis which is part and parcel 
of service connected knee disability may be separately rated.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  

With respect to the diagnostic codes for limitation of motion 
of the knee, DC's 5260 and 5261 provide noncompensable 
ratings when flexion is limited to 60 degrees or extension is 
limited to 5 degrees.  A 10 percent rating would require 
flexion limited to 45º or extension limited to 10º.  A 20º 
rating would require flexion limited to 30º or extension 
limited to 15º.  Separate ratings may be assigned when there 
is limitation of both flexion and extension.  VAOPGCPREC 09-
04 (Sept. 21, 2004).  Normal range of motion of the knee is 
measured from 0 degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  

The preponderance of the evidence establishes, for the entire 
appeal period, the veteran's left knee disability has been 
manifested by degenerative arthritis with range of motion 
loss and no more than moderate impairment due to recurrent 
laxity.  The veteran underwent arthroscopic surgery in March 
1993 due, in part, to marked laxity of the anterior cruciate 
ligament.  The next available clinical finding consists of 
the May 30, 1997 VA examination report that has formed the 
basis for the 20% evaluation under DC 5257 effective the date 
of examination.  This examination demonstrated mild laxity of 
the cruciate ligament, some laxity in the anterior posterior 
direction and side-to-side laxity.  Similar findings were 
demonstrated in September 1998, July 1999, May 2000 and 
August 2000.  The benefit of the doubt is resolved in favor 
of the veteran by finding the presence of moderate laxity of 
the left knee joint for the time period prior to May 30, 1997 
based upon the historical record and the fact that the lack 
of findings by VA examination for the 4-year period following 
his filing of claim is due to no fault on the part of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002).  The 
preponderance of the evidence, however, establishes that the 
impairment due to left knee laxity has been no more than 
moderate in degree for any time during the appeal period.  
Therefore, a higher rating under DC 5257 is not warranted.

The preponderance of the evidence also establishes that the 
veteran is not entitled to a rating in excess of 10% for 
limitation of left knee motion during any part of the appeal 
period.  Prior to VA examination in October 2005, the 
veteran's left knee extension was measured as 0º, and his 
flexion ranged from 86-120º.  A finding of left knee 
extension of "38/0" was provided in November 2003 that does 
not correlate with any findings of record.  A VA examination 
in 1997 provided opinion that the veteran's range of motion 
was not affected by factors such as weakened movement, excess 
fatigue or incoordination during flare-ups.  VA examination 
in August 2000 measured flexion to 90º comfortably, and to 
125º with pain.  Slight atrophy above the knee has been 
noted.  Even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the veteran's range of motion 
loss falls well short of that necessary for a compensable 
rating under DC 5260 or 5261.  As such, the minimum 10% 
rating for arthritis with non-compensable limitation of 
motion has been assigned under DC 5003.

On VA examination in October 2005, the veteran had a range of 
motion from 0 to 80º limited to 0 to 50º with repetition.  
These findings do not warrant consideration of a compensable 
rating for limitation of extension under 5261.  It does 
establish that, with consideration of 38 C.F.R. §§ 4.40 and 
4.45, the veteran has a functional limitation of flexion to 
50º due to consideration of factors such as repeated use of 
the joint, weakened movement, excess fatigue and 
incoordination during flare-ups.  This finding falls just 
short of the criteria for a 10% rating under DC 5260.  
Applying the provisions of 38 C.F.R. § 4.7 would amount to no 
benefit to the veteran as a compensable rating under DC 5260 
would extinguish the basis for a compensable rating under DC 
5003.  Absent ankylosis or impairment of the tibia and fibula 
due to nonunion or malunion, there is no schedular basis for 
a higher rating still.  See 38 C.F.R. § 4.71a, DC 5256, 5262 
(2005).

In so deciding, the Board has considered the veteran's 
descriptions of his left knee disability as both competent 
and credible.  His descriptions of left knee disability have 
been relied upon in finding that moderate knee laxity was 
present for the time period prior to May 30, 1997.  The 
preponderance of the lay and medical evidence of record, 
however, does not support a higher rating still for his left 
knee disability.  Furthermore, the benefit of the doubt has 
been resolved in his favor.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2005).  Additionally, the Board 
acknowledges the RO's changes in DC applicability for varying 
time periods in question.  The RO explained that the ratings 
were modified to conform to intervening changes in law, the 
factual evidence of record and avoidance of pyramiding under 
38 C.F.R. § 4.14.  See RO rating decision dated March 16, 
2001.  The RO has currently assigned a DC of "5003-5260" 
that may not be an appropriate use of hyphenated codes under 
38 C.F.R. § 4.27.  See Tropf v. Nicholson, 20 Vet. App. 45 
(2006).  Nonetheless, these rating anomalies have resulted in 
no prejudicial harm to the veteran and any error in assigning 
the appropriate DC is harmless in nature. 

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An August 10, 2004 RO letter satisfied elements (1), (2), (3) 
and (4) by notifying him of the types of evidence and/or 
information necessary to substantiate his claim, and the 
relative duties on the part of himself and VA in developing 
his claim.  He was further advised "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been compliance with the four notice content 
requirements, and any error in not providing a single notice 
to the veteran covering all content requirements prior to the 
initial adjudication of the claim constitutes harmless error 
in this case.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
claim was initiated prior to the passage of the current 
statutory and regulatory provisions governing notice.  The 
rating decision on appeal, the SOC, and the supplemental 
statements of the (SSOC's) told him what was necessary to 
substantiate his claim throughout the appeals process.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
A compliant notice letter was sent in August 2004, and the 
claim was then readjudicated by the RO.  Any notice 
deficiency that may have occurred in this case has resulted 
in harmless error.  38 C.F.R. § 20.1102 (2005).  A uniform 
rating is in effect for the entire appeal period, and any 
question as to the appropriate effective date of award is not 
implicated.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Any further notice to the appellant would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records as well as private and VA 
clinic records identified as relevant to the claim on appeal.  
Multiple medical examinations have been provided to the 
veteran during the appeal period, to include an examination 
ordered by the Board in a remand directive dated September 
2003.  A VA examination report dated October 2005 was based 
upon review of the claims folder and contains all necessary 
findings to adjudicate the claim.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.


ORDER

For the time period prior to May 30, 1997, a 20% rating for 
left knee instability is warranted with a separate 10 percent 
rating for limitation of motion.  To this extent the appeal 
is granted.

A rating in excess of 20 percent for left knee instability 
and 10% for arthritis with limitation of motion is denied.


REMAND

The veteran seeks an increased rating for scars of the chest, 
both arms, and the hands.  An RO rating decision dated March 
1993 provided a noncompensable rating for "scars, right side 
of chest, chest, right arm, right forearm, left forearm, 
right and left hands" that has been appealed to the Board.  
In that decision, the RO did not specifically identify the 
location and number of scars on each body part identified.  
This is due, in part, to service medical records and VA 
examination reports that essentially describe extensive 
scarring without any individualized assessments for each 
scar.  The most thorough description of the scar disability 
involving the chest, both arms and hands is contained in a 
January 1993 VA examination that identified the following 
scars:

Right upper shoulder - 2 scars
Right elbow posterior aspect - 2 scars 
Right anterior forearm - approximately 12 scars 
Right posterior forearm - approximately 13 scars
Right forearm from elbow to the wrist - 
approximately 20+ scars
Left upper arm - 4 scars
Left posterior upper arm - 2 scars
Left posterior forearm - 2 scars
Left shoulder - 4 scars 
Dorsum right thumb - 2 scars
Dorsum left hand - 6 scars
Right breast torso - 2 scars
Left breast torso - 1 scar

In pertinent part, the Board remanded the case in September 
2003 requesting the examiner to provide the necessary 
findings that were "clearly delineated for each scar."  
(emphasis original).  The August 2004 VA examination report 
at times provided a count of scars in certain areas and at 
additional times just referred to "multiple" scars in a 
particular area.  The rating difficulties in this case were 
exacerbated by a June 2005 RO rating decision that "granted 
service connection" for "residual scars, right forearm," 
"residual scars, left hand," and "residual scars, left 
forearm" and assigned an effective date of award as April 1, 
1993 that represented the "date of claim."  However, the 
veteran was already service connected for these scars at the 
time he filed his claim for an increased rating in June 1992.

An additional question arises with respect to the rating 
action in June 2005 wherein the RO applied the bilateral 
factor for DC's 5257 and 5260, but did not consider the 
compensable ratings for the various scarring over both upper 
and lower extremities.  No rationale was provided for 
excluding the extremity scars from the bilateral factor 
computation.  

The Board must remand this case to the RO for further 
development and rating actions consistent with VA regulatory 
criteria.  All scars identified on the hands, both upper 
extremities and the chest should be evaluated effective to 
the June 1992 date of claim.  Additionally, consideration 
must be given as to whether scars in widely separated areas, 
such as the anterior and posterior surfaces of an extremity, 
must be evaluated separately and combined pursuant to 
38 C.F.R. § 4.25.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 (2003-05).  The examination report obtained 
pursuant to the Board's remand directives must be returned as 
inadequate for rating purposes.  As the veteran has voiced a 
belief that some of his scarring may have resulted from 
battery acid spillage during his accident, and the available 
records are unclear as to whether any scar or scars are due 
to a burn-type injury, the examiner should be requested to 
provide clarifying opinion.  See generally 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802 (1991-2002).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain complete clinic records from the 
Manchester, Vermont, VA Medical Center 
(VAMC) since February 2006.

2.  Upon receipt of any additional records, 
schedule the veteran for a skin examination 
to determine the current severity of his 
scar disabilities on the following body 
parts:
      
      Right upper shoulder;
      Right elbow posterior aspect;
      Right anterior forearm;
      Right posterior forearm;
      Right forearm from elbow to the wrist;
      Left upper arm;
      Left posterior upper arm;
      Left posterior forearm;
      Left shoulder;
      Dorsum right thumb;
      Dorsum left hand;
      Right breast torso; and
      Left breast torso;

The examiner should be requested to provide 
the following findings for each 
individualized scar:
	a) provide a measurement, in square 
inches, of the area encompassed by each scar 
as identified above;
	b) provide findings, clearly delineated 
for each scar, pertaining to the presence or 
absence of soft tissue damage, frequent loss 
of covering of skin over the scar, 
objectively demonstrated pain on palpation, 
and whether the such scar results in 
limitation of motion of the part affected; 
and
	c) provide opinion as to whether any 
scar or scars identified above results 
from a burn-type injury.

Send the claims folder to the examiner for 
review.

3.  Thereafter, readjudicate the claim of 
entitlement to an increased rating for scars 
of the right and left sides of the chest, 
the right upper extremity, the left upper 
extremity and both hands.  The 
readjudication should take the following 
issues into account:
	a) whether the schedular criteria 
mandate that each scar that is tender and 
painful be separately rated; 
	b) whether the schedular criteria 
mandate that scars in separate parts of the 
body, such as the anterior and posterior 
surfaces, should be separately rated; 
	c) the level of disability assignable 
to the date of claim in June 1992; and 
	d) the proper combined rating taking 
into account the bilateral computation for 
the scar disabilities.

If any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC) and an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


